DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/21, 12/11/20, and 10/27/20 (two IDS’s) were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 recites first 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the first and second touch pixels are arranged in a 2X2 configuration on the touch sensor panel”, however it is unclear what a 2X2 arrangement refers to since Fig. 4A shows a 2X2 arrangement but with 4 touch pixels 402, 404, 406, and 408 instead of two touch pixels (first and second touch pixels).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, respectively, of U.S. Patent No. 10,705,658. claims 1 and 10 of the present application include first and second touch pixels for generating self-capacitance/mutual capacitance values using a subset of touch pixels of claims 1 and 11 of U.S. Patent No. 10,705,658, which also uses the first and second touch pixels in combination with third and fourth touch pixels to adjust the first touch value which is then determined for a touch determination.
US 10,705,658
Current Application (16/921,817)
1. A touch controller comprising: sense circuitry configured to: perform, during one or more self-capacitance portions of a touch frame, first one or more self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the one or more first self-capacitance scans is used to generate self- capacitance information for a different respective subset of the first plurality of touch pixels, and the first one or more self-capacitance scans determinea third self-capacitance associated with a third touch pixel, and a fourth self-capacitance associated with a fourth touch pixel on the touch sensor panel, and perform, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel, and a second mutual capacitance associated with the third touch pixel and the fourth touch pixel; adjusting the first self-capacitance based on the first, second, third and fourth self-capacitances, and the first and second mutual capacitances.

one or more self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the one or more first self-capacitance scans is used to generate self-capacitance information for a different respective subset of the first and the first one or more self-capacitance scans determine a first self-capacitance associated with a first touch pixel, a second self-capacitance associated with a second touch pixel, a third self-capacitance associated with a third touch pixel, and a fourth self-capacitance associated with a fourth touch pixel on the touch sensor panel;performing, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel, and a second mutual capacitance associated with the third touch pixel and the fourth touch pixel;and using the self-capacitance information associated with the first plurality of touch pixels and the mutual capacitance information, sensing a single touch event associated with the touch frame, wherein sensing the single touch event includes adjusting the first self-capacitance based on the first, second, third and fourth self-capacitances, and the first and second mutual capacitances.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because besides wording, there are no differences between the limitations claimed except for minor obvious variants.  Claims 1 and 10 include all of the features of claims 1 and 11 of US 10,705,658, respectively, except for the inclusion of third and fourth touch pixels during self-capacitance scans and a second mutual capacitance scan. However, it is well known in the art that less self-capacitance scans and less mutual capacitance scans may be used to determine a touch value.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grivna et al. (US 2011/0025629, hereinafter “Grivna”).	Regarding claim 1, Grivna discloses	A touch controller comprising (Fig. 1, device 110): 	sense circuitry configured to (Fig. 1, capacitive sensor 101 and processing logic 102):	perform, during one or more self-capacitance portions of a touch frame, a first plurality of self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the first plurality of self-capacitance scans is used to generate self-capacitance information for a different respective subset of the first plurality of touch pixels, including a first self-capacitance associated with a first .  
	Regarding claim 3, Grivna discloses the touch controller of claim 1, wherein the touch processor is further configured to:	determine a second touch value for the second touch pixel based on the first and second self-capacitances, and the first mutual capacitance ([0088-0090], controller 330 determines a first touch value (e.g., touch value of a second touched pixel) to determine whether a touch is present or absent based on search self-capacitance scan and tracking mutual capacitance scan).
	Regarding claim 6, Grivna discloses the touch controller of claim 1, wherein the sense circuitry is configured to concurrently perform the first plurality of self-capacitance scans of the first plurality of touch pixels (Grivna, [0064], parallel search mode scan).  
	Regarding claim 7, Grivna discloses the touch controller of claim 1, wherein the sense circuitry is configured to sequentially perform the first plurality of self-capacitance scans of the first plurality of touch pixels (Grivna, [0064], sequential search mode scan).  
	Regarding claim 8, Grivna discloses the touch controller of claim 1, wherein the first and second touch pixels are arranged in a 2x2 configuration on the touch sensor panel (Grivna, Fig. 3A, 2 by 2 diamonds are a 2X2 configuration on touch panel of sensor array 300).  
	Regarding claim 10, Grivna discloses a method comprising: 	performing, during one or more self-capacitance portions of a touch frame, a first plurality of self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the first plurality of self-capacitance scans is31 4843-6473-0815, v. 1Attorney Docket No. 106842122601 (P23717USC1)used to generate self-capacitance information for a different respective subset of the first plurality of touch pixels, including a first self-capacitance associated with a first touch pixel, and a second self-capacitance associated with a second touch pixel (Figs. 4-5, [0080-0083, 0086-0089], search scan at blocks 502 and 504 can occur for subsets of electrodes [0087] (see also [0093] explaining how subsets can occur) as a self-capacitance scan to generate self-capacitance information for a different respective subset of the first plurality of touch pixels, including a first self-capacitance associated with a first touch pixel, and a second self-capacitance associated with a second touch pixel [0089], first touch pixels of 310(6)-(8) and 320(3)-(5));	performing, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel ([0089], tracking scan is a mutual capacitance scan of first and second touch pixels 310(6)-(8) and 320(3)-(5)); and 
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 9, 11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grivna in view of Yousefpor et al. (US 2015/0049044, hereinafter “Yousefpor”).
	Regarding claim 2, Grivna discloses the touch controller of claim 1, but does not explicitly disclose wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance.
	Yousefpor discloses wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance (Fig. 1, 3, 8A-8B, [0029] and [0040]-[0044] which teach a method for user grounding correction of a touch signal in a touch panel of a touch sensitive device which includes measuring self-capacitance and mutual capacitance at various electrode patterns of the panel to assess the user’s grounding condition, and based on the self-capacitance or mutual capacitance measurements or both, a user grounding correction factor can be determined and used to calculate the touch signal corrected for any poor grounding conditions of the user ... the correction factor can be determined based on the self and mutual capacitance measurements (see [0029] and [0040)).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch controller of Grivna to include calculating correction factors based on prior self- and/or mutual-capacitance measurements, and using the correction factors to correct for user poor grounding conditions, as taught by Yousefpor, thereby providing more accurate and faster touch Regarding claim 4, Grivna discloses the touch controller of claim 3, but does not explicitly disclose wherein:	determining the first touch value comprises scaling the first self-capacitance by a first scaling factor, and	determining the second touch value comprises scaling the second self- capacitance by a second scaling factor, different from the first scaling factor.  
	Yousefpor discloses wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance (Fig. 1, 3, 8A-8B, [0029] and [0040]-[0044] which teach a method for user grounding correction of a touch signal in a touch panel of a touch sensitive device which includes measuring self-capacitance and mutual capacitance at various electrode patterns of the panel to assess the user’s grounding condition, and based on the self-capacitance or mutual capacitance measurements or both, a user grounding correction factor can be determined and used to calculate the touch signal corrected for any poor grounding conditions of the user ... the correction factor can be determined based on the self and mutual capacitance measurements (see [0029] and [0040)).Regarding claim 5, Grivna discloses the touch controller of claim 3, but does not explicitly disclose wherein: 	determining the first touch value comprises scaling the first self-capacitance by an average scaling factor, and 	determining the second touch value comprises scaling the second self- capacitance by the average scaling factor.  
	Yousefpor discloses wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance and providing an average of measurements (Fig. 1, 3, 8A-8B, [0029], [0040]-[0044], and [0076] which teach a Regarding claim 9, Grivna discloses the touch controller of claim 1, but does not explicitly disclose wherein the touch processor is further configured to adjust the second 
	Yousefpor discloses wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance (Fig. 1, 3, 8A-8B, [0029] and [0040]-[0044] which teach a method for user grounding correction of a touch signal in a touch panel of a touch sensitive device which includes measuring self-capacitance and mutual capacitance at various electrode patterns of the panel to assess the user’s grounding condition, and based on the self-capacitance or mutual capacitance measurements or both, a user grounding correction factor can be determined and used to calculate the touch signal corrected for any poor grounding conditions of the user ... the correction factor can be determined based on the self and mutual capacitance measurements (see [0029] and [0040)).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch controller of Grivna to include calculating correction factors based on prior self- and/or mutual-capacitance measurements, and using the correction factors to correct for user poor grounding conditions, as taught by Yousefpor, thereby providing more accurate and faster touch signal detection, as well as power savings, and more robustly adapt to various grounding conditions of a user (see [0004)).  The modified touch controller would havewherein the touch processor is further configured to adjust the second self-capacitance based on the first and second self- capacitances, and the first mutual capacitance, and Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694